SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 (Mark One) þAnnual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the fiscal year ended December 31, 2008 OR ¨Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the transition period from to Commission file number001-00035 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: GE Savings and Security Program B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: General Electric Company 3135 Easton Turnpike Fairfield, Connecticut 06828-0001 - 1 - Required
